                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 KELLY DEAN BRENDE,

               Plaintiff,

               v.                                         Case No. 15-CV-9711-JAR-TJJ

 RELIANCE STANDARD LIFE INSURANCE
 COMPANY,

               Defendant.



 KELLY DEAN BRENDE,

               Plaintiff,

               v.                                         Case No. 19-CV-2042-JAR-TJJ

 RELIANCE STANDARD LIFE INSURANCE
 COMPANY,

               Defendant.



                                 MEMORANDUM AND ORDER

        Plaintiff Kelly Dean Brende brings the present action pursuant to the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et. seq., alleging that

Defendant Reliance Standard Life Insurance Company (“Reliance”) improperly denied her long-

term disability benefits under an employer provided disability plan.

       On September 22, 2017, this Court denied cross-motions for summary judgment and

remanded for further administrative proceedings.1 On January 25, 2019, Brende filed a second




       1
           Doc. 38.
case, alleging wrongful denial of benefits—as alleged in her original case—as well as breach of

fiduciary duty and statutory and regulatory non-compliance. The cases were consolidated for all

purposes on April 30, 2019.

        This matter is before the Court on Reliance’s Motion to Dismiss Counts II–IV (Doc. 49)

pursuant to Fed R. Civ. P. 12(b)(6). For the reasons below, the Court grants in part and denies in

part Reliance’s motion. The Court grants the motion with regard to Count IV and denies the

motion with regard to Counts II and III.

I.      Standard

        To survive a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6), a complaint must

contain factual allegations that, assumed to be true, “raise a right to relief above the speculative

level”2 and must include “enough facts to state a claim for relief that is plausible on its face.”3

Under this standard, “the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.”4 The plausibility standard

does not require a showing of probability that “a defendant has acted unlawfully,” but requires

more than “a sheer possibility.”5 “[M]ere ‘labels and conclusions,’ and ‘a formulaic recitation of

the elements of a cause of action’ will not suffice; a plaintiff must offer specific factual

allegations to support each claim.”6 Finally, the court must accept the nonmoving party’s factual




        2
         Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing 5C Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 1216, at 235–36 (3d ed. 2004)).
        3
            Id. at 570.
        4
            Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original).
        5
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
        6
            Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Twombly, 550 U.S. at
555).




                                                          2
allegations as true and may not dismiss on the ground that it appears unlikely the allegations can

be proven.7

       The Supreme Court has explained the analysis as a two-step process. For the purposes of

a motion to dismiss, the court “must take all the factual allegations in the complaint as true, [but

is] ‘not bound to accept as true a legal conclusion couched as a factual allegation.’”8 Thus, the

court must first determine if the allegations are factual and entitled to an assumption of truth, or

merely legal conclusions that are not entitled to an assumption of truth.9 Second, the court must

determine whether the factual allegations, when assumed true, “plausibly give rise to an

entitlement to relief.”10 “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”11

II.    Background

       The following facts, relevant to Counts II–IV, are taken from Brende’s Complaint in the

member case,12 and are assumed true for purposes of deciding this motion.

       Since March 2005, Swanson Midgley, LLC (“Swanson Midgley”) employed Brende as a

tax attorney. Swanson Midgley sponsored a group welfare benefits plan for its participating

employees (“Plan”), for which it was the administrator. At all relevant times, Brende was a

covered employee and a Plan participant. Swanson Midgley delegated to Reliance the function




       7
           Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
       8
           Id. (quoting Twombly, 550 U.S. at 555).
       9
           Id. at 678–79.
       10
            Id. at 679.
       11
            Id. at 678 (citing Twombly, 550 U.S. at 556).
       12
            Brende v. Reliance Standard Life Ins. Co., 2:19-cv-2042-JAR-TJJ, Doc. 1.




                                                            3
of issuing the Plan’s long-term disability (“LTD”) benefit claim determinations, and Reliance’s

group insurance policy (“Policy”) funded the Plan.

       On September 11, 2012, Brende ceased working for Swanson Midgley as a result of

disabling impairments. She timely and properly submitted a claim for LTD benefits, which was

approved on February 22, 2013. On October 20, 2014, Reliance notified Brende that it would

not pay benefits beyond December 14, 2014. An appeal followed, which was denied on

September 11, 2015. On November 30, 2015, Plaintiff brought suit against Reliance for

wrongful denial of benefits. On September 22, 2017, this Court denied cross motions for

summary judgment and remanded Brende’s claim for further administrative review because

Reliance acted arbitrary and capriciously in failing to “consider the non-physical/cognitive

aspects of Brende’s occupation as an attorney.”13

       On October 30, 2017, Brende underwent a neuropsychological examination by Dr.

William Blessing, MD, at the behest of Reliance. The examination was coordinated by

Reliance’s contracted agent, Dane Street. Neither Reliance nor Street provided Blessing with

Brende’s job description, list or duties or functions required for an attorney or tax attorney,

evidence that Brende had previously submitted on appeal, or reports of Brende’s previous

evaluators. Blessing issued a report. On November 7, 2017 Reliance sought clarification as to

Blessing’s finding that Brende was limited in “[p]erforming a variety of duties.”14 On November

10, Reliance received Blessing’s amended report in which he indicated that medication and/or

behavioral compensation would improve Brende’s performance. Minutes later, Reliance

received an e-mail with an invoice for the report.



       13
            Doc. 38 at 30.
       14
            Doc. 1 ¶ 59.




                                                  4
       On December 6, 2017, Reliance notified Brende in writing that it had upheld its decision

terminating her benefits. On December 19, Brende requested from Reliance her updated claim

file. On January 8, 2018, Reliance provided Brende’s claim file, but that file did not contain the

raw data underlying Blessing’s testing and examination of Brende. Brende immediately

requested Blessing’s data, but on the same day, Reliance responded, indicating that it would not

be provided.

       On January 31, 2018 Brende wrote to Blessing, asking that he provide his data to Dr.

Terrie Price, PhD, and Dr. Richard Benson, PhD. That same day, Blessing provided an invoice

to Brende’s counsel for $307.46, the cost of providing his data. On February 5, 2018, Brende’s

counsel issued full payment, which was cashed by Blessing’s office on February 16. On

February 22, Brende’s counsel contacted Blessing’s office for an update, and a representative

indicated she would call back with more information. On February 26, Brende’s counsel again

followed up with Blessing’s office. A representative advised that they would not release the data

and directed counsel to Street. No refund was issued for the payment. On February 26 and 27,

Brende’s counsel called Street, requesting return calls. On February 28, Brende wrote Reliance

explaining the events with Blessing’s office and Street and renewed her request that Blessing’s

raw data be conveyed to Price and Benson. On March 1, Reliance indicated that it had contacted

Street. On March 8, Brende again wrote to Reliance; on the same day, Reliance responded that

“as a courtesy” it had contacted Street but would not provide Blessing’s data. On March 15,

Brende wrote Reliance and Street, again requesting the data. On March 23, 2018, Street

provided the data to Price and Benson.

       On July 13, 2018, Brende submitted to Reliance her appeal of its December 2017

decision. That appeal included additional sources of Brende’s medical records; a functional




                                                 5
capacity evaluation; opinions from Dr. Allen, Dr. Price, and Dr. Benson; clinical research

literature; Brende’s Social Security disability file; a vocational evaluation; and information

regarding counsel’s efforts at communicating with Street. Brende’s appeal letter also requested

information about Reliance’s administration and interpretation of the Court’s remand order and

the personnel responsible for those decisions, or alternatively, if Reliance invoked privilege,

Brende sought its privilege log. Brende’s appeal letter further noted that Reliance had not

identified what she could produce that would satisfy its requirement for objective evidence of her

limitations.

       On October 12, 2018, Reliance notified Brende in writing that it had upheld its prior

decision terminating her benefits. Reliance indicated in a footnote that it attached the evidence

that it considered in making its decision, but that evidence was not attached to the decision. In

making its October 12 decision, Reliance cited to the opinions of two new medical consultants, a

neuropsychologist and neurologist. These consultants did not receive Dr. Blessing’s data.

       On October 12, 2018, Brende requested from Reliance her updated claim file. On

November 21, Brende again requested from Reliance her updated claim file. On December 11,

Brende requested her updated claim file for a third time. On December 26, Brende received her

updated claim file. The claim file was not complete. It did not contain updated medical

evidence or the evidence referenced in the footnote of its October 12, 2018 decision.

III.   Discussion

       Brende asserts four separate counts: Count I for recovery of wrongfully denied benefits;

Count II for breach of fiduciary duty, seeking equitable remedies; Count III for statutory and

regulatory noncompliance seeking de novo review of the disability benefits determination under




                                                 6
the plan; and Count IV seeking imposition of a daily penalty for failure to provide requested

documents and information. Reliance seeks dismissal of Counts II, III, and IV.

        a. Count II: Breach of Fiduciary Duty

        Brende brings a breach of fiduciary duty claim under 29 U.S.C. § 1132(a)(3), which

provides that a civil action may be brought

                   by a participant, beneficiary, or fiduciary (A) to enjoin any act or
                   practice which violates any provision of this subchapter or the
                   terms of the plan, or (B) to obtain other appropriate equitable relief
                   (i) to redress such violations or (ii) to enforce any provisions of
                   this subchapter or the terms of the plan.15

Brende seeks “other appropriate equitable relief,” asserting that Reliance breached its fiduciary

duty by: (1) needlessly delaying and obstructing the release of Blessing’s data to Price and

Benson; (2) influencing Blessing to supplement his report; (3) failing to convey complete and

accurate information to Brende; (4) conducting a review that was inconsistent with its own

guidelines and procedures; (5) failing to train and supervise employees; (6) using medical and

vocational consultants for the purpose of denying benefits and compensating them at rates that

did not comport with its duty to defray reasonable expenses; (7) treating Brende’s claim

disparately from similarly situated claimants; (8) terminating Brende’s LTD benefits for the

purpose of elevating its financial interests; and (9) failing to discharge its duties solely in the

interests of its participants and beneficiaries. Reliance asserts that Plaintiff may not pursue

simultaneous claims under 29 U.S.C. § 1132(a)(1)(B) and 29 U.S.C. § 1132(a)(3).

        As Judge Teeter noted in her recent opinion, “[t]he interplay between § [1132](a)(1)(B)

and § [1132](a)(3) is the subject of much debate. Courts have grappled with whether ERISA




        15
             29 U.S.C. § 1132(a)(3).




                                                     7
permits participants and beneficiaries to seek—in the same action—benefits due under §

[1132](a)(1)(B) and equitable relief § [1132](a)(3).”16

          In Varity Corp. v. Howe, the United States Supreme Court recognized:

                     [Section 1132(a)(3)] authorizes “appropriate” equitable relief. We
                     should expect that courts, in fashioning “appropriate” equitable
                     relief, will keep in mind the “special nature and purpose of
                     employee benefit plans,” and will respect the “policy choices
                     reflected in the inclusion of certain remedies and the exclusion of
                     others.” Thus, we should expect that where Congress elsewhere
                     provided adequate relief for a beneficiary's injury, there will likely
                     be no need for further equitable relief, in which case such relief
                     normally would not be “appropriate.”17

Citing Varity, the Tenth Circuit—in an unpublished opinion—held,

                     [C]onsideration of a claim under 29 U.S.C. 1132(a)(3) is improper
                     when the Class, as here, states a cognizable claim under 29 U.S.C.
                     § 1132(a)(1)(B), a provision which provides adequate relief for
                     alleged class injury. “[W]e should expect that where Congress
                     elsewhere provided adequate relief for a beneficiary's injury, there
                     will likely be no need for further equitable relief, in which case
                     such relief normally would not be ‘appropriate’.” Dismissal of the
                     § 1132(a)(3) claim was proper as a matter of law.18

          Additionally, in CIGNA Corp. v. Amara, the Supreme Court addressed the equitable

relief available under § 1132(a)(3), holding that “the fact that this relief takes the form of a

money payment does not remove it from the category of traditionally equitable relief.”19 The

court remanded to the district court to consider what equitable relief was authorized under

§ 1132(a)(3).20


          16
          Shore v. Procter & Gamble Health & Long-Term Disability Plan, No. 18-2294-HLT-JPO, 2018 WL
5045193, at *3 (D. Kan. Oct. 17, 2018).
          17
               516 U.S. 489, 515 (1996) (internal citations removed) (emphasis in original).
          18
           Lefler v. United Healthcare of Utah, Inc., 72 F. App'x 818, 826 (10th Cir. 2003) (citing Varity, 516 U.S.
at 515) (emphasis added).
          19
               563 U.S. 421, 441 (2011).
          20
               Id. at 442–45. Notably, in Amara, the claimants did not have a viable claim under § 1132(a)(1)(B). Id.
at 438.




                                                             8
        Courts in the Tenth Circuit have inconsistently applied Varity, Amara, and Lefler, some

dismissing § 1132(a)(3) claims through a motion to dismiss and others resolving the claims as a

matter of law or on the merits at summary judgment.21 While the exact allegations differ slightly

under the circumstances of each case, many allege breaches of fiduciary duties based on

misrepresentations and/or detrimental reliance,22 failure to follow procedures,23 or lack of full

disclosure,24 similar to the claims alleged here.

        Circuit courts also vary in how they view this interplay. In an en banc opinion—

accompanied by two concurrences and a dissent—the Sixth Circuit reversed both the district

court and the original appellate panel, holding that the district court’s award of an equitable

remedy pursuant to § 1132(a)(3) was improper.25 The majority held that “a claimant cannot

pursue a breach-of-fiduciary-duty claim under § [1132](a)(3) based solely on an arbitrary and

capricious denial of benefits where the § [1132](a)(1)(B) remedy is adequate to make the

claimant whole.”26 The court explained,

                   A claimant can pursue a breach-of-fiduciary-duty claim under §
                   [1132](a)(3), irrespective of the degree of success obtained on a
                   claim for recovery of benefits under § [1132](a)(1)(B), only where
                   the breach of fiduciary duty claim is based on an injury separate
                   and distinct from the denial of benefits or where the remedy

          21
             See, e.g., Shore, 2018 WL 5045193 (denying dismissal of 29 U.S.C. § 1132(a)(3) claim); Holbrooks v.
Sun Life Assur. Co. of Canada, No. 11-1383-JTM, 2012 WL 2449850 (D. Kan. June 26, 2012) (dismissing 29
U.S.C. § 1132(a)(3) claim as duplicative because the plaintiff had stated a cognizable claim under § 1132(a)(1)(B));
Scott v. Union Sec. Ins. Co., No. 17-2686-JWL, 2019 WL 451189 (D. Kan. Feb. 5, 2019) (granting summary
judgment as to 29 U.S.C. § 1132(a)(3) claim on the merits); Sliwinski v. Aetna Life Ins. Co., No. 17-CV-01528-RM-
MEH, 2017 WL 4616599, at *4 (D. Colo. Oct. 16, 2017), report and recommendation adopted, No. 17-CV-01528-
RM-MEH, 2018 WL 4697310 (D. Colo. Mar. 2, 2018) (dismissing 29 U.S.C. § 1132(a)(3) as duplicative and
rejecting a theory of alternative pleading); Rutherford v. Hartford Life & Accident Ins. Co., No. 15-CV-0332
SMV/SCY, 2015 WL 13651178, at *8 (D.N.M. Sept. 14, 2015) (dismissing 29 U.S.C. § 1132(a)(3) as duplicative).
        22
             See Rutherford, 2015 WL 13651178, at *7; Scott, 2019 WL 451189, at *7.
        23
             See Rutherford, 2015 WL 13651178, at *7, Shore, 2018 WL 5045193, at *2.
        24
             See Holbrooks, 2012 WL 2449850, at *1.
        25
             See Rochow v. Life Ins. Co. of N. Am., 780 F.3d 364 (6th Cir. 2015).
        26
             See id. at 371 (emphasis added).




                                                           9
                    afforded by Congress under § [1132](a)(1)(B) is otherwise shown
                    to be inadequate.27

        The majority, citing Varity, emphasized that ERISA remedies are concerned with the

“adequacy of relief to redress the claimant’s injury, not the nature of the defendant’s

wrongdoing.”28 Notably, the alleged fiduciary breaches in Rochow included findings that the

defendant “engaged in deliberate and willful wrongful acts, created non-existent insurance policy

requirements, concocted a knowingly false rationale for its second denial of benefits, closed the

administrative record without medical input or evidence, and acted in bad faith.”29 The dissent

argued that these breaches constituted separate injuries for which separate remedies were

required to make the plaintiff whole for the defendant’s ERISA violations.30

        Conversely, the Second Circuit held that a district court prematurely dismissed a claim

under § 1132(a)(3), finding that “‘Varity Corp. did not eliminate a private cause of action for

breach of fiduciary duty when another potential remedy is available.’ Instead, we have

instructed, if a plaintiff ‘succeed[s] on both claims . . . the district court's remedy is limited to

such equitable relief as is considered appropriate.’”31 The Ninth Circuit similarly found that

Varity and Amara read together prohibit duplicative remedies, rather than prohibiting alternative

theories of liability at the pleading stage.32 Likewise, the Eighth Circuit reversed a district

court’s dismissal of a claim under § 1132(a)(3), finding that “[the defendant’s] alleged liability


        27
             Id. at 372 (emphasis added).
        28
             Id. at 371.
        29
             Id. at 382 (Stranch, dissenting).
        30
             Id. at 383 (Stranch, dissenting).
          31
             New York State Psychiatric Ass’n, Inc. v. UnitedHealth Grp., 798 F.3d 125, 134 (2d Cir. 2015)
(alteration in original).
        32
           Moyle v. Liberty Mut. Ret. Ben. Plan, 823 F.3d 948, 961 (9th Cir. 2016), as amended on denial of reh’g
and reh’g en banc (Aug. 18, 2016) (“This approach is an accurate application of Amara in light of Varity because it
allows plaintiffs to plead alternate theories of relief without obtaining double recoveries.”).




                                                        10
under (a)(3) flows from the process, not the denial of benefits itself,” and accordingly, the claims

properly asserted different theories of liability.33

           Accordingly, the Court must consider whether 29 U.S.C. § 1132(a)(1)(B) “provides

adequate relief for the alleged . . . injury,”34 here, breaches of fiduciary duty incurred during

Reliance’s administration—not denial—of Brende’s claim. Brende has pled that Reliance

breached its fiduciary duty to her in administering her claim, a plausibly separate and distinct

injury from the denial of benefits.35 To the extent the injuries she claims as a result of these

breaches are redressed by the Court’s consideration of her denial of benefits, she may well be

precluded from any additional equitable remedy. However, the Court finds that foreclosure of

“other appropriate equitable relief” for these well-pled injuries is premature.

           Finally, to the extent Reliance challenges particular remedies demanded in Brende’s

Complaint, the Court will consider the propriety of particular remedies at the same time it

considers whether equitable remedies under § 1132(a)(3) are appropriate. Accordingly,

Reliance’s Motion to Dismiss Count II is denied.

           b. Count III: Statutory and Regulatory Noncompliance

           Brende asserts a claim for statutory and regulatory noncompliance, alleging that Reliance

violated various duties in how it processed her claim, including denying a full and fair review on

appeal, failing to adjudicate the claim in a manner designed to ensure the independence and

impartiality of the decision-maker, and failing to furnish certain descriptions, information, and




           33
                Jones v. Aetna Life Ins. Co., 856 F.3d 541, 547 (8th Cir. 2017).
           34
                Lefler v. United Healthcare of Utah, Inc., 72 F. App'x 818, 826 (10th Cir. 2003) (citing Varity, 516 U.S.
at 515).
           35
                See Jones, 856 F.3d at 547.




                                                              11
documents relevant to the claim.36 As a remedy, she seeks de novo review by the Court of her

benefits claim. Reliance asserts that ERISA does not provide a cause of action for statutory and

regulatory noncompliance and that this claim is redundant as it alleges the same harms alleged in

Counts I and II.

         29 C.F.R. § 2560.503-1(l)(2)(i) states:

                  In the case of a claim for disability benefits, if the plan fails to
                  strictly adhere to all the requirements of this section . . . the
                  claimant is entitled to pursue any available remedies under section
                  [1132(a)] of the Act on the basis that the plan has failed to provide
                  a reasonable claims procedure that would yield a decision on the
                  merits of the claim. If a claimant chooses to pursue remedies
                  under section [1132(a)] of the Act under such circumstances, the
                  claim or appeal is deemed denied on review without the exercise of
                  discretion by an appropriate fiduciary.

As discussed above, Brende has plausibly pled that Reliance failed to strictly adhere to multiple

statutory and regulatory requirements in the claims process, including failing to disclose certain

descriptions, documents, and information. At the pleading stage, Brende has plausibly pled a

claim for statutory and regulatory noncompliance.37

         c. Count IV

         Finally, Brende asserts a claim for statutory and regulatory noncompliance, seeking a

daily penalty under 29 U.S.C. § 1132(c). She argues that Reliance was the party who “actually

administered the plan” and should therefore be liable for the penalty. Reliance asserts that under



         36
           Brende asserts violations of 29 C.F.R.§ 2560.503-1(b), 29 U.S.C. § 1133, 29 C.F.R. § 2560.503-1(h), 29
C.F.R. § 2560.503-1(b)(7), 29 U.S.C. § 1029, 29 U.S.C. § 1132(a)(1)(A), 29 C.F.R. § 2560.503-1(h)(2)(III), and 29
C.R.R. § 2560.503-1(m)(8).
         37
             See Shore v. Procter & Gamble Health & Long-Term Disability Plan, No. 18-2294-HLT-JPO, 2018 WL
5045193, at *5 (D. Kan. Oct. 17, 2018) (“To the extent Defendants contend Claim III must be dismissed because
ERISA does not permit claims for “statutory or regulatory compliance” and the claim is otherwise an improper
§ [1132](a)(3) claim for equitable relief, the Court sees no reason for dismissal on the instant record, at this stage of
the litigation . . . The regulation contemplates that a claimant might seek relief for failure to provide a reasonable
claims process.”).




                                                           12
the plain language of the statute, a plan insurer, such as Reliance, is not liable for the penalty.

The Court agrees.

         Under § 1132(c)(1), “any administrator . . . who fails or refuses to comply with a request

for any information which such administrator is required by this subchapter to furnish” may be

liable, at the court’s discretion, for a daily penalty. The ERISA statute expressly defines

administrator:

                    The term “administrator” means--
                    (i) the person specifically so designated by the terms of the
                    instrument under which the plan is operated;
                    (ii) if an administrator is not so designated, the plan sponsor; or
                    (iii) in the case of a plan for which an administrator is not
                    designated and a plan sponsor cannot be identified, such other
                    person as the Secretary may by regulation prescribe.38

         Here, Reliance is not designated the administrator by the terms of the instrument, nor is it

the plan sponsor. “Congress expressly declared that, when a plan administrator is named, that is

the person liable for failing to disseminate requested plan information.”39 The Tenth Circuit has

explicitly rejected Brende’s argument that the plan insurer/claims administrator should be liable

under the statute because it served as the de facto administrator: “The statutory language is clear

and unambiguous, and admits of no other interpretation. This is not one of those ‘rare cases [in

which] the literal application of a statute will produce a result demonstrably at odds with the

intentions of its drafters.’”40 Other circuits have similarly held that the statutory language




         38
              29 U.S.C. § 1002(16)(A).
         39
          McKinsey v. Sentry Ins., No. CIV. A. 90-2387-Z, 1992 WL 101686, at *8 (D. Kan. Apr. 23, 1992), aff'd,
986 F.2d 401 (10th Cir. 1993).
         40
            McKinsey v. Sentry Ins., 986 F.2d 401, 404 (10th Cir. 1993) (citing Griffin v. Oceanic Contractors,
Inc., 458 U.S. 564, 571 (1982) (alteration in original)).




                                                         13
forbids a claim under § 1132(c) against a de facto administrator who is not liable under the

definition in the statute.41 Accordingly, Count IV is dismissed.

        IT IS THEREFORE ORDERED BY THE COURT that Reliance’s Motion to Dismiss

is granted in part and denied in part. The Court grants the motion with regard to Count IV and

denies the motion with regard to Counts II and III.

        IT IS SO ORDERED.

        Dated: May 24, 2019

                                                           s/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




        41
          See, e.g., Tetreault v. Reliance Standard Life Ins. Co., 769 F.3d 49, 59 (1st Cir. 2014); Coleman v.
Nationwide Life Ins. Co., 969 F.2d 54, 62 (4th Cir. 1992), as amended (July 17, 1992); Moran v. Aetna Life Ins. Co.,
872 F.2d 296, 299–300 (9th Cir. 1989); Davis v. Liberty Mut. Ins. Co., 871 F.2d 1134, 1138 (D.C. Cir. 1989).




                                                        14
